

117 S691 IS: Global Trade Accountability Act
U.S. Senate
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 691IN THE SENATE OF THE UNITED STATESMarch 10, 2021Mr. Lee (for himself, Mr. Moran, and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for congressional review of the imposition of duties and other trade measures by the executive branch, and for other purposes.1.Short titleThis Act may be cited as the Global Trade Accountability Act.2.Congressional review of unilateral trade actions(a)In generalChapter 5 of title I of the Trade Act of 1974 (19 U.S.C. 2191 et seq.) is amended by adding at the end the following:155.Congressional review of unilateral trade actions(a)Unilateral trade action defined(1)In generalIn this section, the term unilateral trade action means any of the following actions taken with respect to the importation of an article pursuant to a provision of law specified in paragraph (2):(A)A prohibition on importation of the article.(B)The imposition of or an increase in a duty applicable to the article.(C)The imposition or tightening of a tariff-rate quota applicable to the article.(D)The imposition or tightening of a quantitative restriction on the importation of the article.(E)The suspension, withdrawal, or prevention of the application of trade agreement concessions with respect to the article.(F)Any other restriction on importation of the article.(2)Provisions of law specifiedThe provisions of law specified in this paragraph are the following:(A)Section 122.(B)Chapter 1 of title II.(C)Title III.(D)Section 406.(E)Section 338 of the Tariff Act of 1930 (19 U.S.C. 1338).(F)Section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862).(G)Section 103(a) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4202(a)).(H)The Trading with the Enemy Act (50 U.S.C. 4301 et seq.).(I)The International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).(J)Any provision of law enacted to implement a trade agreement to which the United States is a party.(K)Any provision of a trade agreement to which the United States is a party.(3)Exception for technical corrections to Harmonized Tariff ScheduleA technical correction to the Harmonized Tariff Schedule of the United States shall not be considered a unilateral trade action for purposes of this section.(b)Congressional approval requiredA unilateral trade action may not take effect unless—(1)the President submits to Congress and to the Comptroller General of the United States a report that includes—(A)a description of the proposed unilateral trade action;(B)the proposed effective period for the action;(C)an economic cost-benefit analysis of the action, including an assessment of—(i)whether the action is in the national economic interest of the United States; and(ii)the macroeconomic effects of the action on—(I)employment in the United States;(II)the gross domestic product of the United States; and(III)revenues and expenditures of the Federal Government; and(D)a list of articles that will be affected by the action by subheading number of the Harmonized Tariff Schedule of the United States; and(2)a joint resolution of approval is enacted pursuant to subsection (d) with respect to the action.(c)Report of Comptroller GeneralNot later than 30 days after the submission of the report required by subsection (b)(1) with respect to a proposed unilateral trade action, the Comptroller General shall submit to Congress a report on the proposed action that includes an assessment of the compliance of the President with the provision of law specified in subsection (a)(2) pursuant to which the action would be taken.(d)Procedures for joint resolution of approval(1)Joint resolution of approval definedFor purposes of this subsection, the term joint resolution of approval means a joint resolution of either House of Congress that—(A)states that Congress approves an action proposed by the President in a report submitted under subsection (b)(1); and(B)describes the action being approved by Congress.(2)IntroductionDuring the period of 45 days after a House of Congress receives a report under subsection (b)(1) with respect to a unilateral trade action, a joint resolution of approval may be introduced by any Member of that House.(3)Committee consideration(A)ReferralA joint resolution of approval introduced in the House of Representatives shall be referred to the Committee on Ways and Means and a joint resolution of approval introduced in the Senate shall be referred to the Committee on Finance.(B)ConsiderationThe Committee on Ways and Means and the Committee on Finance may, in considering a joint resolution of approval, hold such hearings and meetings and solicit such testimony as the Committee considers appropriate.(C)Reporting(i)In generalSubject to subparagraph (D), the Committee on Ways and Means and the Committee on Finance may, at any time after receiving a joint resolution of approval, report the resolution favorably or unfavorably.(ii)Subsequent resolutionsIf a subsequent joint resolution of approval relating to the same unilateral trade action proposed in the same report submitted under subsection (b)(1) is referred to the Committee on Ways and Means or the Committee on Finance after the first such resolution is reported or discharged, the subsequent resolution shall not be reported under this subparagraph.(iii)Placement on calendarA joint resolution of approval reported by the Committee on Ways and Means or the Committee on Finance shall lie over one legislative day and then be placed on the appropriate calendar.(D)Discharge(i)In generalIf the Committee on Ways and Means or the Committee on Finance has not reported a joint resolution of approval by the date that is 15 days after the resolution is referred to the committee, the resolution shall be automatically discharged from the committee and placed on the appropriate calendar.(ii)Prohibition on motions to recommitA motion to recommit a joint resolution of approval shall not be in order.(iii)Subsequent resolutionsIf a subsequent joint resolution of approval relating to the same unilateral trade action proposed in the same report submitted under subsection (b)(1) is referred to the Committee on Ways and Means or the Committee on Finance after the first such resolution is reported or discharged, the subsequent resolution shall not be discharged under this subparagraph.(4)Floor consideration in SenateIn the Senate:(A)Motion to proceed(i)TimingA motion to proceed to a joint resolution of approval is in order at any time after the resolution is placed on the calendar.(ii)Motion by any SenatorAny Senator may move to proceed to a joint resolution of approval.(iii)PrivilegeA motion to proceed to the consideration of the joint resolution of approval is privileged, except that this clause shall apply only to a motion to proceed to a joint resolution of approval reported or discharged from the Committee on Finance under paragraph (3) or to the first joint resolution of approval placed on the calendar after passage in the House of Representatives.(iv)DebateDebate on a motion to proceed to a joint resolution of approval is limited to not more than 5 hours, equally divided between Senators favoring and Senators opposing the resolution.(v)Motion not amendableThe motion to proceed to the joint resolution of approval is not amendable. A motion to reconsider is not in order. A motion to table is not in order.(vi)Other motions not in orderAfter a motion to proceed to a joint resolution of approval is agreed to, motions to postpone or to consider other business are not in order.(B)Motions and appealsAll motions and appeals relating to a joint resolution of approval shall be decided by the Senate without debate.(5)Consideration in House of RepresentativesIn the House of Representatives, if any committee to which a joint resolution of approval has been referred has not reported it to the House at the end of 10 calendar days after its introduction, such committee shall be discharged from further consideration of the joint resolution, and it shall be placed on the appropriate calendar. On Thursdays it shall be in order at any time for the Speaker to recognize a Member who favors passage of a joint resolution that has appeared on the calendar for at least 3 calendar days to call up that joint resolution for immediate consideration in the House without intervention of any point of order. When so called up, a joint resolution shall be considered as read and shall be debatable for 1 hour equally divided and controlled by the proponent and an opponent, and the previous question shall be considered as ordered to its passage without intervening motion. It shall not be in order to reconsider the vote on passage. If a vote on final passage of the joint resolution has not been taken on or before the close of the 10th calendar day after the resolution is reported by the committee or committees to which it was referred, or after such committee or committees have been discharged from further consideration of the resolution, such vote shall be taken on that day.(6)Receipt of resolution from other houseIf, before passing a joint resolution of approval, one House receives from the other a joint resolution of approval from the other House, then—(A)the joint resolution of the other House shall not be referred to a committee and shall be deemed to have been discharged from committee on the day it is received; and(B)the procedures set forth in paragraph (4) or (5), as applicable, shall apply in the receiving House to the joint resolution received from the other House to the same extent as such procedures apply to a joint resolution of the receiving House.(7)Rules of House of Representatives and SenateThis subsection is enacted by Congress—(A)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such is deemed a part of the rules of each House, respectively, and the rules provided for in this section supersede other rules only to the extent that they are inconsistent with such other rules; and(B)with the full recognition of the constitutional right of either House to change the rules provided for in this section (so far as relating to the procedures of that House) at any time, in the same manner, and to the same extent as any other rule of that House.(e)Report by the United States International Trade CommissionNot later than 12 months after the date of a unilateral trade action taken pursuant to this section, the United States International Trade Commission shall submit to Congress a report on the effects of the action on the United States economy, including a comprehensive assessment of the economic effects of the action on producers and consumers in the United States..(b)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 154 the following:Sec. 155. Congressional review of unilateral trade actions..